J-A29003-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    DAVID E. LOGAN                             :
                                               :
                       Appellant               :    No. 178 WDA 2019

        Appeal from the Judgment of Sentence Entered January 2, 2019
      In the Court of Common Pleas of Greene County Criminal Division at
                        No(s): CP-30-CR-0000028-2018


BEFORE:        BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

JUDGMENT ORDER PER CURIAM:                              FILED FEBRUARY 7, 2020

        Appellant, David E. Logan, appeals from the judgment of sentence of

11-23 months’ incarceration, followed by one year of probation, and

restitution in the amount of $14,779, imposed following his conviction for

identity theft and forgery. After careful review, we remand for the trial court

to file a more responsive Pa.R.A.P. 1925(a) opinion.

        Appellant filed a timely Rule 1925(b) statement with the trial court on

March     5,   2019   (hereinafter     “Concise    Statement”).   The   trial   court

subsequently filed a “Statement Pursuant to Pa.R.A.P. 1925[(a)]” on April 3,

2019 (hereinafter “Rule 1925(a) Statement”). In its Rule 1925(a) Statement,

the trial court failed to provide a summary of the facts adduced at Appellant’s

jury trial, and it only provided a scant summary of the procedural history of

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29003-19



this case. Furthermore, while the court briefly addressed matters concerning

the fourth and fifth claims raised by Appellant in the Concise Statement

(regarding restitution and after-discovered evidence), it omitted any

discussion of the first three issues (issues one and two concerning the

sufficiency of the evidence, and issue three concerning the court’s failure to

grant a mistrial based on alleged prosecutorial misconduct). Moreover, the

court’s   discussion   of   Appellant’s    after-discovered   evidence   is   simply

inadequate for purposes of our review.

      Accordingly, we hereby remand for the trial court to file, within 30 days

from the date of this judgment order, a Rule 1925(a) opinion that is responsive

to each issue raised in Appellant’s Concise Statement, and that provides an

adequate summary of the facts adduced at trial and the procedural history of

this case.

      Case remanded for the filing of a Rule 1925(a) opinion consistent with

this Judgment Order within 30 days. Jurisdiction retained.




                                          -2-